Citation Nr: 0209244	
Decision Date: 08/06/02    Archive Date: 08/12/02

DOCKET NO.  99-23 650	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi



THE ISSUES

1.  Entitlement to an increased rating for burns of the right 
lower extremity, currently evaluated as 10 percent disabling.

2.  Entitlement to an increased rating for burns of the left 
lower extremity, currently evaluated as 10 percent disabling.



ATTORNEY FOR THE BOARD

M. Siegel, Counsel



INTRODUCTION

The veteran served on active duty from May 1971 to September 
1972.

This case first came before the Board of Veterans' Appeals 
(Board) from a rating decision rendered in May 1999 by the 
Jackson, Mississippi, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  In February 2001, the Board 
remanded this claim in order to obtain additional evidence 
and to address due process concerns.  The case is again 
before the Board for appellate review.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's claims has been obtained by VA; 
all matters pertinent to the Veterans Claims Assistance Act 
of 2000 (VCAA) have been satisfactorily addressed.

2.  Burns of the right lower extremity were second degree in 
nature with total area involved of not more than one square 
foot.  Impairment of an affected body part is not shown.

3.  Burns of the left lower extremity were second degree in 
nature with total area involved of not more than one square 
foot.  Impairment of an affected body part is not shown.


CONCLUSIONS OF LAW

1.  The criteria for an increased rating for burn scars of 
the right lower extremity, currently evaluated as 10 percent 
disabling, are not met.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. Part 4, §§ 4.1, 4.2, 4.7, 4.118, Diagnostic Codes 
7801, 7802, 7805 (2001).

2.  The criteria for an increased rating for burn scars of 
the left lower extremity, currently evaluated as 10 percent 
disabling, are not met.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. Part 4, §§ 4.1, 4.2, 4.7, 4.118, Diagnostic Codes 
7801, 7802, 7805 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Assist

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the VCAA.  This 
law eliminated the concept of a well-grounded claim, 
redefined the obligations of VA with respect to the duty to 
assist, and superseded the decision of the Court in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curium 
order) (holding that VA cannot assist in the development of a 
claim that is not well grounded).  The new law also included 
an enhanced duty to notify a claimant as to the information 
and evidence necessary to substantiate a claim for VA 
benefits.

The VCAA is applicable to all claims filed on or after the 
date of enactment (November 9, 2000), or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  In this case, although 
the RO did not have the benefit of the explicit provisions of 
the VCAA at the time of the decision that is the subject of 
this appeal, the Board nonetheless finds that VA's duties 
have been fulfilled.

First, VA has a duty to notify the appellant and (if one has 
been appointed) his or her representative, of any information 
and evidence needed to substantiate and complete a claim.  
38 U.S.C. §§ 5102 and 5103 (West Supp. 2002).  With regard to 
the instant case, the information and evidence needed is that 
which would demonstrate that increased ratings can be 
assigned for burns of each lower extremity.  Such action was 
accomplished by means of the May 1999 rating decision, by the 
Board's remand of February 2001, and by the Statement of the 
Case and Supplemental Statement of the Case issued 
thereafter.  These documents informed him of the relevant 
criteria, and evidence needed, by which increased ratings 
could be granted.  He was also notified of the information 
needed through letters from VA seeking additional evidence.  
In view of these actions by VA, the Board finds that VA has 
no outstanding duty to inform the appellant that any 
additional information or evidence is needed; the discussions 
in these various documents apprised him of the information 
and evidence needed to substantiate his claims and complied 
with VA's notification requirements.

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C. 
§ 5103A (West Supp. 2002).  Such action has been 
accomplished, as noted above, by the Board remand and by the 
letters sent to the appellant.  The Board concludes that all 
pertinent evidence has been obtained, and that no further 
development of the case is warranted.  VA has satisfied its 
duties to notify and assist the appellant in this case.  

II.  Increased Ratings 

Service connection for residuals of burns to each lower 
extremity was granted by the Milwaukee, Wisconsin, RO in 
November 1988; 10 percent ratings for each lower extremity 
were assigned.  The veteran currently contends that increased 
evaluations for these disorders are now warranted.

The severity of service-connected disability is determined by 
a schedule of ratings of reductions in earning capacity from 
specific injuries or combination of injuries.  The ratings 
shall be based, as far as practicable, upon the average 
impairments of earning capacity resulting from such injuries 
in civilian occupations.  38 U.S.C.A. § 1155 (West 1991).  

The 10 percent rating currently in effect for the veteran's 
burns of the lower extremities is the maximum evaluation that 
can be assigned for second degree burns, under the diagnostic 
criteria by which such burns are rated.  38 C.F.R. § 4.118, 
Diagnostic Code 7802 (2001).  These diagnostic criteria 
stipulate that a 10 percent rating contemplates second degree 
burns for an area or areas approximating one square foot.  A 
rating in excess of 10 percent can be assigned for third 
degree burns for an area or areas exceeding 12 square inches 
(77.4 cm squared) (Diagnostic Code 7801); in addition, scars 
can be rated on the limitation of function of the body part 
affected (Diagnostic Code 7805).

The report of the most recent examination of the veteran's 
lower extremity burn scars, which was conducted by VA in 
March 2001, shows that the examiner, following evaluation of 
the veteran's symptoms, concluded that the veteran's lower 
extremity scars were the result of second degree or less 
burns; it was specifically noted that "[t]hird degree burns 
should show more scarring and retraction which were not 
present on the day of examination."  It accordingly follows 
that the application of Diagnostic Code 7801, under which 
scars resulting from third degree burns are evaluated, is not 
appropriate.  Moreover, as described by the examiner in March 
2001, the scars involving each lower extremity do not involve 
an area in excess of one square foot.

Likewise, the evidence does not show that Diagnostic Code 
7805, which pertains to limitation of function of the body 
part affected, can be utilized in evaluating the veteran's 
service-connected burn scars.  While he has alleged that 
these scars have inhibited full use of his lower extremities, 
his contentions in this regard are not supported by medical 
evidence to that affect.  The report of the March 2001 VA 
examination, as well as the reports of VA examinations 
conducted in December 1999 and May 1999, do not show that his 
burn scars were deemed to be productive of any limitation of 
lower extremity function.  In addition, the medical records 
that pertain to his lower extremity impairment do not 
indicate that this impairment was in any manner found to be 
the product of these scars.  

In brief, the veteran is currently in receipt of the maximum 
rating that can be assigned for second degree burns; the 
evidence does not indicate the presence of either third 
degree burns, or impairment of an affected body part as a 
result of his burns.  The Board must therefore conclude that 
the preponderance of the evidence is against the veteran's 
claim for increased ratings for burns of the lower 
extremities.


ORDER

An increased rating for burns of the right lower extremity, 
currently evaluated as 10 percent disabling, is denied.

An increased rating for burns of the left lower extremity, 
currently evaluated as 10 percent disabling, is denied.



		
	C. W. Symanski
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

